Title: To John Adams from Louisa Catherine Johnson Adams, 1 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear Sir
					Philadelphia 1st August 1822
				
				It is very long since I had the pleasure of writing to you. considering George a better correspondent I resigned the pen to him but being here and out of the way of hearing from you so often as I used I am induced to write and recal to your recollection some of your old friends who make frequent enquiries concerning you—Among them and perhaps the first in rank is Mrs. Powell whose age and memory nearly equals your own all though she has been a greater sufferer having lost one of her eyes by a paralytic affection—Her mind is as vigorous as ever and she loves to talk over times past when active memory retraces pleasures long gone by and fills her still vivid fancy with actors and scenes in which she shone a brilliant constellation—The manner in which she speaks of your loved partner is truely gratifying to me. It is a theme on which she loves to dwell for in it she can portray excellences universally acknowledged and esteemed and cite a model for the rising generation Her conversation is full of anecdote and I wish I could see you together as I think your reminiscences would be delightful—My poor Brothers health is so very low that I fear it will not be in my power even to take a trip to look at you this Summer. But I hope the next I shall be able to pass the greater part of it in Quincy among friends to whom I beg you will kindly remember me and at the same time be assured of the respect and affection of your daughter
				
					L. C. Adams—
				
				
					P.S. Mrs. Lewis intends to visit Boston and told me one of her first visits would be to you whom she remembered with the sincerest gratitude and affection—
				
			